Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This case is in response to the amendment filed on March 7, 2021. Claims 1-20 are pending. Claims 1-20 represent CLOUD ORCHESTRATION ENGINE. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a non-transitory machine readable medium for storing instructions that when executed by at least one processor cause the at least one processor to perform an installation of a system solution, the installation including: generating a blueprint for instantiating a system solution on a plurality of clouds, the generating a blueprint further comprising: sending an invitation to use the system solution to a potential user, and generating a particular blueprint providing a system solution based on information provided via a form to the potential user in response to a reply to the invitation; instantiating one or more first components in a first cloud and instantiating one or more second components in a second cloud based on the particular blueprint; installing and configuring software on at least one of the first cloud or the second cloud based on the particular blueprint; converging the first cloud and the second cloud such that at least one first component of the first cloud is configured to directly communicate with at least one second component of the second cloud based on the particular blueprint; and verifying, via the orchestration engine, that the installation is successful,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457